Citation Nr: 1602000	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-20 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 for posttraumatic stress disorder (PTSD) with major depressive disorder, prior to February 21, 2014, and in excess of 50 percent thereafter.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.

3.  Entitlement to a rating in excess of 10 percent for right upper extremity neuropathy.

4.  Entitlement to a rating in excess of 10 percent for left upper extremity neuropathy.

5.  Entitlement to a rating in excess of 10 percent for right lower extremity neuropathy.

6.  Entitlement to a rating in excess of 10 percent for left lower extremity neuropathy.

7.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease prior to October 10, 2006, and in excess of 30 percent thereafter.

8.  Entitlement a compensable rating for bilateral hearing loss.

9.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to an initial rating in excess of 30 percent for diabetic nephropathy.
  

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) an appeal from July 2010 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2015, the Veteran provided testimony at a video hearing before the Board with regards to issues 1 through 9.  A transcript of the hearing is of record.

In addition to issues 1 through 9 above, the Veteran also perfected an appeal on the issue of entitlement to an initial rating in excess of 30 percent for diabetic nephropathy.  This issue arises from a June 2014 rating decision.  In an August 2015 VA Form 9, the Veteran requested a hearing before the Board at the RO.  However, in October 2015 correspondence, the Veteran withdrew the hearing request.   As the Veteran also perfected this claim, the Board will address this issue below.

Lastly, the Board notes that in December 2015 correspondence, Christopher Loiacono informed the VA that his office was representing the Veteran in his claim for disability benefits.  Later that month, VA sent the Veteran a letter notifying him of the correspondence received from Mr. Loiacono and that he did not have a power of attorney (POA) selected.  A VA Form 21-22a was enclosed for the Veteran to complete and return to the VA.  The Veteran did not fill out a new power of attorney form, and the record does not reflect that he has otherwise indicated that he wishes to be represented.  Therefore, the Board concludes that the Veteran does not wish to be represented in this matter and will proceed with the adjudication of his claims.

The issues of entitlement to increased ratings for PTSD with major depressive disorder, diabetes mellitus with erectile dysfunction, right and left upper extremity neuropathy, right and left lower extremity neuropathy, coronary artery disease and diabetic nephropathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At a September 2015 Board hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal with respect to the issue of entitlement to a compensable rating for bilateral hearing loss.

2.  Resolving all reasonable doubt in the favor of the Veteran, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to a compensable rating for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran indicated during the September 2015 Board hearing that he wished to withdraw his appeal for entitlement to a compensable rating for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it must be dismissed.




TDIU Claim

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court. 

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran is service-connected for PTSD with depressive disorder, rated at 50 percent; coronary artery disease, rated at 30 percent; diabetic nephropathy, rated at 30 percent; diabetes mellitus with erectile dysfunction, rated at 20 percent; neuropathy of the right upper extremity, rated at 10 percent; neuropathy of the left upper extremity, rated at 10 percent; neuropathy of the right lower extremity, rated at 10 percent; neuropathy of the left lower extremity, rated at 10 percent; bilateral hearing loss, rated as noncompensable; tinnitus, rated at 10 percent; and residuals of a laceration to the right rib cage, rated as noncompensable.  The combined evaluation for these disabilities is 90 percent. As such, the minimum schedular criteria for TDIU are met.

The Veteran contends that his service-connected disabilities render him unemployable.  In particular, he alleges that due to the severity of his PTSD he has difficulty being around people and that the neuropathy of his extremities make it very difficult for him to move around.  

In a February 2014 VA diabetes mellitus examination report, the examiner noted that the Veteran's diabetic peripheral neuropathy would affect his ability to stand and walk.  That examination report also provided a diagnosis of diabetic nephropathy which is manifested by edema and lethargy due to renal dysfunction.



In considering all the evidence, the Board finds that the Veteran is, for all practical purposes, precluded from substantially gainful employment.  While VA examination reports are of record, there is no combined opinion addressing the cumulative effect of the Veteran's service-connected disabilities.  On the other hand, the overall medical evidence indicates that the Veteran's service-connected disabilities and in particular, the neuropathy disabilities associated with his diabetes mellitus are of such severity as to preclude employment.  In reaching this determination, the Board notes that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Moreover, when the Board looks at the totality of the circumstances, including the combined 90 percent rating, it is apparent that the usual amount of success in the Veteran overcoming the handicap of disabilities would be prevented by the combination and severity of his service-connected disabilities.  See 38 C.F.R. § 4.15. 

Based upon the foregoing, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's service-connected disabilities render him unemployable.  Therefore, the benefit of the doubt should be given to the Veteran, and TDIU should be granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The appeal for entitlement to a compensable rating for bilateral hearing loss is dismissed.

Entitlement to a TDIU is granted.



REMAND

The Board observes that further development is required prior to adjudicating the Veteran's remaining claims on appeal.  

Initially, the Board notes that the record reflects that there are outstanding records which are potentially pertinent to the claims on appeal.

It was noted at the September 2015 hearing the Veteran receives current treatment for his service-connected disabilities (in particular, PTSD with depressive disorder and diabetes mellitus), at the VA Medical Center (VAMC) in Winston-Salem.  However, the record reflects that only treatment records dating up to April 2014 from the VAMC in Salisbury and Winston-Salem are of record.  On remand, all treatment records from the VAMC from Salisbury and Winston Salem dating from April 2014 to the present should be associated with the claims file.

The Veteran also testified at the September 2015 hearing that he was hospitalized twice last year at the Novant Health Forsyth Medical Center for treatment of his diabetes mellitus.  He stated that during this hospitalization he also received treatment for his coronary artery disease.  Treatment records from the Novant Health Forsyth Medical Center are not of record and should be obtained on remand.  

The record also reflects that the Veteran last underwent VA examinations for his PTSD with depressive disorder and diabetes mellitus with associated neuropathy disorders in February 2014.  He has not undergone a VA examination for his coronary artery disease.  During his September 2015 hearing, the Veteran indicated that his PTSD with depressive disorder, diabetes mellitus with associated neuropathy of the upper and lower extremities, and his coronary artery disease have all increased in severity.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Based on the foregoing, further VA examinations are necessary in order to determine the current level of severity of the Veteran's service-connected PTSD with major depressive disorder, diabetes mellitus with erectile dysfunction, right upper extremity neuropathy, left upper extremity neuropathy, right lower extremity neuropathy, left lower extremity neuropathy and coronary artery disease.

As the Veteran's diabetic nephropathy is a complication of his diabetes mellitus, the Board finds that further examination of this disorder is also warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from the Salisbury and Winson-Salem VAMC.

2.  Obtain all treatment records from the Novant Health Forsyth Medical Center.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD with major depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected diabetes mellitus with erectile dysfunction, right upper extremity neuropathy, left upper extremity neuropathy, right lower extremity neuropathy, left lower extremity neuropathy and diabetic nephropathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of each of the Veteran's service-connected disabilities.  The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the appropriate rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected coronary artery disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  Following the above, the RO should review all the relevant evidence and adjudicate the claims.  If the benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


